Defendant seeks review by writ of error of his conviction and sentence on a charge of rape of a female above the age of 16 years.
Error is assigned upon the admission in evidence of the clothing which the prosecutrix testified she had worn at the time of the assault, and the admission of the testimony of a doctor that defendant had bruises on his shoulder at the time of his arrest, which occurred a few days later. This evidence was received without objection. We might well rest decision upon the general rule, so often stated by this court, that such alleged errors will not be considered unless objection be made at the trial. People v. Bark, 251 Mich. 228. The clothing, however, was clearly admissible, and it appears that the defendant voluntarily permitted the doctor to examine his shoulder. People v. Collins, 223 Mich. 303; People v. Corder,244 Mich. 274.
The other errors assigned have received consideration, but do not merit discussion.
The judgment is affirmed.
WIEST, C.J., and BUTZEL, CLARK, McDONALD, POTTER, NORTH, and FEAD, JJ., concurred. *Page 540